Citation Nr: 1411489	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-32 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a skin disability of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a Board hearing at the in February 2013; however, he failed to appear for the scheduled hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed withdrawn.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.  


REMAND

An April 2011 VA outpatient treatment record notes that the Veteran reported that his only source of monthly income was derived from Social Security disability in the amount of $1,800.  Since records in the possession of the Social Security Administration (SSA) could be supportive of the Veteran's claims, appropriate development to obtain those records is in order.

The record indicates that the originating agency requested records from SSA in September 2009.  However, this request was performed prior to evidence in the record that suggests the Veteran was in receipt of SSA disability benefits.  Further, "VA [must] make as many requests as are necessary to obtain relevant records from a Federal department or agency," only ending its efforts to obtain records if VA, "concludes that the records do not exist or that further efforts to obtain the records would be futile."  The evidence does not indicate that the SSA records do not exist or that further efforts would be futile.  Therefore, further development to obtain those records is in order.    

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should request the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  If the records are not available, all efforts to obtain the records should be documented.

2. The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims, to include any more recent VA outpatient records.

3. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether new VA examinations are warranted in light of the evidence received while the case is in remand status.

4. Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


